DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species VI in the reply filed on 2/3/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Faremo (US20150067981).

	Regarding claim 1, Faremo discloses a surface cleaning head comprising: 
	a main body (Figure 4 Element 400); 
	a neck (Figure 2a Element 20 and Figure 4 Element 467) pivotally coupled to the main body (Paragraph 0028 Lines 3-4 and Paragraph 0034 Lines 3-7 “It will be appreciated that the function and basic operation principle of the support and nozzle 400 shown in FIG. 4 may be the same as the function and operation principle of the support and nozzle described with reference to FIGS. 2a-2c.” Figure 4 does not show the neck Element 20 because some features are omitted for a clearer view of the actuator mechanism); 
	a stabilizer (Figure 4 Element 451); and 
	a linkage (Figure 4 Element 460) pivotally coupled to the main body and the stabilizer, wherein the linkage is configured to cause the stabilizer to transition between an extended position and a retracted position in response to a pivotal movement of the neck (Paragraph 0035 lines 1-5 and 9-12 “The actuator 460 may comprise a first rotating means 462 fixed to leg 451 at the hinge connecting the leg 451 to the nozzle 400 and a second rotating means 463 rotatably connected to the nozzle” Lines 23-26 “An activation means 467 is connected to the main body and movable between a first position and a second position” The main body described in this passage is the main body of the vacuum cleaner which comprises the neck 20. Not to be confused with main body 400 which is the main body of the surface cleaning head).

	Regarding claim 2, Faremo discloses the surface cleaning head of claim 1, wherein the neck includes a protrusion (Paragraph 0035 lines 19-23 “A pin or projection 466 is fixed to the second rotating means 463 and a spring is arranged to urge the second rotating means into a position in which the leg is in a retracted state.” Lines 23-33 “An activation means 467 is connected to the main body and movable between a first position (illustrated with solid lines) and a second position (illustrated with dashed lines). When the main body is inclined, the activating means is in the first position and does not exert any force on the pin, whereby the spring holds the leg in the retracted state”) configured to engage at least a portion of the linkage, the protrusion being configured to urge the linkage to pivot in response to the pivotal movement of the neck (The pin or projection is acted on by the neck of the main body to urge the linkage to move in response to of the body being inclined or moved into an upright position). Element 467 is connected to the main body and urges linkage 466 to respond in response to pivotal movement of the neck.

	Regarding claim 6, Faremo discloses the surface cleaning head of claim 1 further comprising a plurality of stabilizers (Paragraph 0035 lines 5-7 “It will be appreciated that the nozzle may comprise another such leg 451, symmetrically arranged at the other side of the main body connection of nozzle 400”), wherein each stabilizer extends along a respective one of a first axis and a second axis (See annotated drawing below. The first stabilizer would move along the first axis and the second stabilizer would be symmetrically arranged and extend along the second axis.).

    PNG
    media_image1.png
    320
    404
    media_image1.png
    Greyscale

(See annotated drawing below. The separation distance between the shown stabilizer and a symmetrical stabilizer would increase as the stabilizers increase in distance from the main body.).


    PNG
    media_image2.png
    321
    456
    media_image2.png
    Greyscale

	Regarding claim 8, Faremo discloses the surface cleaning head of claim 1, wherein the main body includes an opening from which the stabilizer extends. (The embodiment shown in Figure 4 only includes part of the main body to make it easier to identify elements of the actuator. The main body covering would look similar to the previous embodiment shown in Figure 3 in which the stabilizers pivot outward from an opening in the main body)

Claim(s) 1, 5-7, 11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by White (US20110088194).

	Regarding claim 1, White discloses a surface cleaning head comprising: 
	a main body (Figure 1 Element 12);
	a neck (Figure 1 Element 14) pivotally coupled to the main body (Figures 2a and 2b show Element 12 pivotally connected to the main body 14. Element 12 remains parallel to the floor while Element 14 pivots diagonally); 
	a stabilizer (including  Elements 182 and 184); and 
	a linkage (Paragraph 0123 lines 1-9 “As the main body 14 is returned to its upright position, the stand 180 is automatically moved towards its supporting position. Returning to FIGS. 13 and 15a, the main body comprises a gear lever 420 which has a body 422 which is rotatably connected at the center thereof to the inner surface of the yoke arm 50 for rotation about axis B which is spaced from, and preferably substantially parallel to, the pivot axis A. The gear lever 420 further comprises a lever arm 424 and a gear portion 426.”) pivotally coupled to the main body and the stabilizer, wherein the linkage is configured to cause the stabilizer to transition between an extended position and a retracted position in response to a pivotal movement of the neck (Paragraph 0125 lines 1-13 “As the main body 14 is raised from its fully reclined position, initially the biasing force of the torsion spring 200 maintains the stand 180 in its retracted position relative to the motor casing 74 and so the motor casing 74 and the stand 180 initially rotate together about the pivot axis A of the main body 14 . The intermeshing of the teeth 428 of the gear lever 420 with the teeth 430 of the stand 180 causes the gear lever 420 to rotate in a first rotational direction relative to the yoke 26 . When the main body 14 has been raised so that the main body 14 is inclined at an angle of around 15° from the upright position, a drive pin 440 located on the second motor casing section 78 engages the lever arm 424 of the gear lever 420 , as illustrated in FIG. 15d.”).

	Regarding claim 5, White discloses the surface cleaning head of claim 1, wherein the stabilizer includes a wheel. (Paragraph 0075 lines 3-6 “With reference to FIG. 13, the stand 180 comprises two supporting legs 182 , each supporting leg 182 having a stabilizer wheel 184 rotatably attached to an axle extending outwardly from the lower end of the supporting leg 182.”)

	Regarding claim 6, White discloses the surface cleaning head of claim 1 further comprising a plurality of stabilizers, wherein each stabilizer extends along a respective one of a first axis and a second axis. (See annotated drawing below)

    PNG
    media_image3.png
    683
    559
    media_image3.png
    Greyscale

	Regarding claim 7, White discloses the surface cleaning head of claim 6, wherein the first axis extends transverse to the second axis such that a separation distance between the stabilizers increases with increasing distance from the main body. (See annotated drawing below)

    PNG
    media_image4.png
    683
    559
    media_image4.png
    Greyscale

		
	Regarding claim 11, White disclose a vacuum cleaner comprising: 
	a wand (A number of parts of the main body 14 of the vacuum cleaner 10 are also integral with the first motor casing section 72 , which is illustrated in FIG. 7a . One of these parts is an outlet section 80 of a hose and wand assembly 82 of the main body 14.”); and 
	a surface cleaning head including: 
		a main body (Figure 1 Element 12); 
(Figure 1 Element 14) configured to receive the wand, the neck 	pivotally coupled to the main body such that the wand is configured to transition 	between a storage position and an in-use position (Figures 2a and 2b show Element 12 pivotally connected to the main body 14. Element 12 remains parallel to the floor while Element 14 pivots diagonally. The wand 82 transitions between a storage position and an in-use position as the neck pivots between upright and in-use positions);  
		a stabilizer (Figure 1 Element 16. Element 16 support assembly also includes the stand Element 180); and 
		a linkage (Paragraph 0123 lines 1-9 “As the main body 14 is returned to its upright position, the stand 180 is automatically moved towards its supporting position. Returning to FIGS. 13 and 15a, the main body comprises a gear lever 420 which has a body 422 which is rotatably connected at the center thereof to the inner surface of the yoke arm 50 for rotation about axis B which is spaced from, and preferably substantially parallel to, the pivot axis A. The gear lever 420 further comprises a lever arm 424 and a gear portion 426.”) pivotally coupled to the main body and the stabilizer, wherein the linkage is configured to cause the stabilizer to transition between an extended position and a retracted position in response to a pivotal movement of the neck (Paragraph 0125 lines 1-13 “As the main body 14 is raised from its fully reclined position, initially the biasing force of the torsion spring 200 maintains the stand 180 in its retracted position relative to the motor casing 74 and so the motor casing 74 and the stand 180 initially rotate together about the pivot axis A of the main body 14 . The intermeshing of the teeth 428 of the gear lever 420 with the teeth 430 of the stand 180 causes the gear lever 420 to rotate in a first rotational direction relative to the yoke 26 . When the main body 14 has been raised so that the main body 14 is inclined at an angle of around 15° from the upright position, a drive pin 440 located on the second motor casing section 78 engages the lever arm 424 of the gear lever 420 , as illustrated in FIG. 15d.”).

	Regarding claim 15, White discloses the vacuum cleaner of claim 11, wherein the stabilizer includes a wheel. (Paragraph 0075 lines 3-6 “With reference to FIG. 13, the stand 180 comprises two supporting legs 182 , each supporting leg 182 having a stabilizer wheel 184 rotatably attached to an axle extending outwardly from the lower end of the supporting leg 182.”)

	Regarding claim 16, White discloses the vacuum cleaner of claim 11 further comprising a plurality of stabilizers, wherein each stabilizer extends along a respective one of a first axis and a second axis. (See annotated drawing below)

    PNG
    media_image3.png
    683
    559
    media_image3.png
    Greyscale


	Regarding claim 17, White discloses the vacuum cleaner of claim 16, wherein the first axis extends transverse to the second axis such that a separation distance between the stabilizers increases with increasing distance from the main body. (See annotated drawing below)

    PNG
    media_image4.png
    683
    559
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Faremo in view of Loebig (US20060207054).
	
	Regarding claim 9, Faremo discloses all elements of the current invention as stated above except wherein the opening is disposed between a top surface of the main body and a main wheel. Faremo does teach a top surface of the main body (See annotated figure below. Figure 3 is a different embodiment but retains the same top cover of the main body of the surface cleaner head).


    PNG
    media_image5.png
    289
    485
    media_image5.png
    Greyscale

	Loebig teaches a main wheel (Figure 1 Element 58).


	Regarding claim 10, Faremo in view of Loebig teaches all elements of the current invention as stated above including wherein at least a portion of the stabilizer extends over at least a portion of the main wheel. (The wheel taught by Loebig would touch the floor and the stabilizer would extend over a higher plane than the plane of the wheel touching the floor. Doing so would allow the stabilizer to not drag across the floor during extension or retraction.)

Claims 11-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Faremo in view of Sutrina (US20140259520).
	
	Regarding claim 11, Faremo discloses a vacuum cleaner comprising:  
	a surface cleaning head including: 
		a main body (Figure 4 Element 400);  
		a stabilizer (Figure 4 Element 451); and 
		a linkage (Figure 4 Element 460) pivotally coupled to the main body and the stabilizer, wherein the linkage is configured to cause the stabilizer to transition (Paragraph 0035 lines 1-5 and 9-12 “The actuator 460 may comprise a first rotating means 462 fixed to leg 451 at the hinge connecting the leg 451 to the nozzle 400 and a second rotating means 463 rotatably connected to the nozzle” Lines 23-26 “An activation means 467 is connected to the main body and movable between a first position and a second position” The main body described in this passage is the main body of the vacuum cleaner which comprises the neck 20. Not to be confused with main body 400 which is the main body of the surface cleaning head).
	
	Faremo does disclose a neck (Figure 2a Element 20 which also comprises the main body of the vacuum Element 10 and Figure 4 Element 467) but fails to disclose a wand and a neck configured to receive the wand, the neck pivotally coupled to the main body such that the wand is configured to transition between a storage position and an in-use position.

	Sutrina teaches a wand (Figure 2 Element 148) and a neck configured to receive the wand (Paragraph 0032 lines 10-12 “In the shown embodiment, the wand 148 is stowed by placing the distal end 150 of the wand into receiver 152 located on the handle 114), the neck pivotally coupled to the main body such that the wand is configured to transition between a storage position and an in-use position. (The existing neck and main body of Faremo would be modified to include the wand, hose, and receiver taught by Sutrina. The neck disclosed by Faremo pivotally connects to the nozzle (Faremo Paragraph 0028 lines 3-4), therefore the wand would be included on the neck and would also transition between the same positions as the neck.)

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Faremo to incorporate the teachings of Sutrina to provide a neck configured to receive a wand. Doing so would allow a detachable wand for cleaning in areas that may be inaccessible for the surface cleaning head.

	Regarding claim 12, Faremo in view of Sutrina discloses all elements of the current invention as stated above including wherein the neck includes a protrusion (Paragraph 0035 lines 19-23 “A pin or projection 466 is fixed to the second rotating means 463 and a spring is arranged to urge the second rotating means into a position in which the leg is in a retracted state.” Lines 23-33 “ An activation means 467 is connected to the main body and movable between a first position (illustrated with solid lines) and a second position (illustrated with dashed lines). When the main body is inclined, the activating means is in the first position and does not exert any force on the pin, whereby the spring holds the leg in the retracted state”) configured to engage at least a portion of the linkage, the protrusion being configured to urge the linkage to pivot in response to the pivotal movement of the neck (The pin or projection is acted on by the neck of the main body to urge the linkage to move in response to of the body being inclined or moved into an upright position). Element 467 is connected to the main body and urges linkage 466 to respond in response to pivotal movement of the neck.

	Regarding claim 16, Faremo in view of Sutrina discloses all elements of the current invention as stated above including further comprising a plurality of stabilizers (Paragraph 0035 lines 5-7 “It will be appreciated that the nozzle may comprise another such leg 451, symmetrically arranged at the other side of the main body connection of nozzle 400”), wherein each stabilizer extends along a respective one of a first axis and a second axis (See annotated drawing below. The first stabilizer would move along the first axis and the second stabilizer would be symmetrically arranged and extend along the second axis.). 

    PNG
    media_image1.png
    320
    404
    media_image1.png
    Greyscale


	Regarding claim 17, Faremo in view of Sutrina discloses all elements of the current invention as stated above including wherein the first axis extends transverse to the second axis such that a separation distance between the stabilizers increases with (See annotated drawing below. The separation distance between the shown stabilizer and a symmetrical stabilizer would increase as the stabilizers increase in distance from the main body.).

    PNG
    media_image2.png
    321
    456
    media_image2.png
    Greyscale


	Regarding claim 18, Faremo in view of Sutrina discloses all elements of the current invention as stated above including wherein the main body includes an opening from which the stabilizer extends (The embodiment shown in Figure 4 only includes part of the main body to make it easier to identify elements of the actuator. The main body covering would look similar to the previous embodiment shown in Figure 3 in which the stabilizers pivot outward from an opening in the main body. Annotated drawing below shows the stabilizer in the opening of the main body).

    PNG
    media_image6.png
    243
    415
    media_image6.png
    Greyscale


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Faremo in view of Sutrina as applied to claim 18 above, and further in view of Loebig.
	
	Regarding claim 19, Faremo in view of Sutrina discloses all elements of the current invention as stated above except wherein the opening is disposed between a top surface of the main body and a main wheel. Faremo does teach a top surface of the main body (See annotated figure below. Figure 3 is a different embodiment but retains the same top cover of the main body of the surface cleaner head).

    PNG
    media_image5.png
    289
    485
    media_image5.png
    Greyscale

(Figure 1 Element 58).
	It would have been prima facie obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified Faremo in view of Sutrina to incorporate the teachings of Loebig to provide a main wheel on the main body with the opening disposed between a top surface of the main body and the main wheel. Doing so would allow the surface cleaning head to move more easily across the floor and also allow the stabilizer to project from the opening when placed in an upright position.

	Regarding claim 20, Faremo in view of Sutrina and further in view of Loebig discloses all elements of the current invention as stated above including wherein at least a portion of the stabilizer extends over at least a portion of the main wheel. (The wheel taught by Loebig would touch the floor and the stabilizer would extend over a higher plane than the plane of the wheel touching the floor. Doing so would allow the stabilizer to not drag across the floor during extension or retraction.) 


Allowable Subject Matter
Claims 3-4 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 3 recites a pivot arm and a plunger, the pivot arm defining a channel for receiving the plunger. The prior art fails to disclose, or teach in combination with any other reference, a plunger or a pivot arm defining a channel for receiving the plunger. A plunger is defined as a mechanical device that has a plunging or thrusting motion.
Claim 4 depends from claim 3 and would therefore also include the allowable subject matter.
Claim 13 recites a pivot arm and a plunger, the pivot arm defining a channel for receiving the plunger. The prior art fails to disclose, or teach in combination with any other reference, a plunger or a pivot arm defining a channel for receiving the plunger. A plunger is defined as a mechanical device that has a plunging or thrusting motion.
Claim 14 depends from claim 13 and would therefore also include the allowable subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dyson (US20080115313) discloses a surface treating appliance in the form of a vacuum cleaner having a support assembly moveable between a supporting position and a stored position. Newton (US20090064449) discloses a surface treating appliance includes a main body, surface-treating head, a stand, a lock, . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ADAM MONTGOMERY whose telephone number is (571)272-6042. The examiner can normally be reached Monday-Friday 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JACOB ADAM MONTGOMERY/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723